Citation Nr: 0736944	
Decision Date: 11/23/07    Archive Date: 12/06/07

DOCKET NO.  05-11 871	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1. Whether new and material evidence has been submitted 
sufficient to reopen a claim of entitlement to service 
connection for bilateral shoulder disability.

2. Whether new and material evidence has been submitted 
sufficient to reopen a claim of entitlement to service 
connection for right knee disability.

3. Whether new and material evidence has been submitted 
sufficient to reopen a claim of entitlement to service 
connection for right elbow disability.

4. Whether new and material evidence has been submitted 
sufficient to reopen a claim of entitlement to service 
connection for a disability of the right hand and fingers.

5. Whether new and material evidence has been submitted 
sufficient to reopen a claim of entitlement to service 
connection for lupus erythematosus.

6. Whether new and material evidence has been submitted 
sufficient to reopen a claim of entitlement to service 
connection for generalized degenerative arthritis.

7. Whether new and material evidence has been submitted 
sufficient to reopen a claim of entitlement to service 
connection for hypertension.

8. Whether new and material evidence has been submitted 
sufficient to reopen a claim of entitlement to service 
connection for Sjogren's disease.

9. Whether new and material evidence has been submitted 
sufficient to reopen a claim of entitlement to service 
connection for a stomach disability.

10. Whether new and material evidence has been submitted 
sufficient to reopen a claim of entitlement to service 
connection for a prostate disability.

11. Whether new and material evidence has been submitted 
sufficient to reopen a claim of entitlement to service 
connection for residuals of a fractured right forefinger.

12. Whether new and material evidence has been submitted 
sufficient to reopen a claim of entitlement to service 
connection for the residuals of an injury to the veteran's 
left side.


REPRESENTATION

Appellant represented by:	Gregory D. Keenum, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and his wife




ATTORNEY FOR THE BOARD

M. McBrine, Counsel


INTRODUCTION

The veteran served on active duty from June 1953 to April 
1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi, that denied the veteran's claim of 
entitlement to service connection for hearing loss, and which 
found that new and material evidence had not been submitted 
sufficient to reopen any of the other issues on appeal.  The 
veteran received a videoconference hearing before the 
undersigned Veterans Law Judge in August 2005.  The issue of 
service connection for hearing loss was decided in a February 
2007 Board decision, and is therefore no longer before the 
Board.  The remaining issues were remanded for further 
development in February 2007, and now return again before the 
Board.


FINDINGS OF FACT

1.  In a decision dated February 2000, the Board denied 
service connection for bilateral shoulder disability.  A 
motion for reconsideration was denied, and an appeal to the 
United States Court of Appeals for Veterans Claims (Court) 
was dismissed.

2.  The evidence received since the February 2000 Board 
decision does not relate to an unestablished fact necessary 
to substantiate the claim of service connection for bilateral 
shoulder disability.

3.  In a decision dated February 2000, the Board denied 
service connection for a right knee disability.  A motion for 
reconsideration was denied, and an appeal to the Court was 
dismissed.

4.  The evidence received since the February 2000 Board 
decision does not relate to an unestablished fact necessary 
to substantiate the claim of service connection for a right 
knee disability.

5.  In a decision dated February 2000, the Board denied 
service connection for a right elbow disability.  A motion 
for reconsideration was denied, and an appeal to Court was 
dismissed.

6.  The evidence received since the February 2000 Board 
decision does not relate to an unestablished fact necessary 
to substantiate the claim of service connection for a right 
elbow disability.

7.  In a decision dated February 2000, the Board denied 
service connection for a disability of the right hand and 
fingers.  A motion for reconsideration was denied, and an 
appeal to the Court was dismissed.

8.  The evidence received since the February 2000 Board 
decision does not relate to an unestablished fact necessary 
to substantiate the claim of service connection for a 
disability of the right hand and fingers.

9.  In a decision dated January 1998, the RO denied service 
connection for lupus erythematosus.  The veteran did not 
timely perfect an appeal of this decision.

10.  The evidence received since the unappealed January 1998 
rating decision does not relate to an unestablished fact 
necessary to substantiate the claim of service connection for 
lupus erythematosus.

11.  In a decision dated January 1998, the RO denied service 
connection for generalized degenerative arthritis.  The 
veteran did not timely perfect an appeal of this decision.

12.  The evidence received since the unappealed January 1998 
rating decision does not relate to an unestablished fact 
necessary to substantiate the claim of service connection for 
generalized degenerative arthritis.

13.  In a decision dated January 1998, the RO denied service 
connection for hypertension.  The veteran did not timely 
perfect an appeal of this decision.

14.  The evidence received since the unappealed January 1998 
rating decision does not relate to an unestablished fact 
necessary to substantiate the claim of service connection for 
hypertension.

15.  In a decision dated January 1998, the RO denied service 
connection for Sjogren's disease.  The veteran did not timely 
perfect an appeal of this decision.

16.  The evidence received since the unappealed January 1998 
rating decision does not relate to an unestablished fact 
necessary to substantiate the claim of service connection for 
Sjogren's disease.

17.  In a decision dated January 1998, the RO denied service 
connection for a stomach disability.  The veteran did not 
timely perfect an appeal of this decision.

18.  The evidence received since the unappealed January 1998 
rating decision does not relate to an unestablished fact 
necessary to substantiate the claim of service connection for 
a stomach disability.

19.  In a decision dated January 1998, the RO denied service 
connection for a prostate disability.  The veteran did not 
timely perfect an appeal of this decision.

20.  The evidence received since the unappealed January 1998 
rating decision does not relate to an unestablished fact 
necessary to substantiate the claim of service connection for 
a prostate disability.

21.  In a decision dated February 2000, the Board denied 
service connection for a fractured right forefinger.  A 
motion for reconsideration was denied, and an appeal to the 
Court was dismissed.

22.  The evidence received since the February 2000 Board 
decision does not relate to an unestablished fact necessary 
to substantiate the claim of service connection for a 
fractured right forefinger.

23.  In a decision dated February 2000, the Board denied 
service connection for the residuals of an injury to the 
veteran's left side.  A motion for reconsideration was 
denied, and an appeal to the Court was dismissed.  

24.  The evidence received since the February 2000 Board 
decision does not relate to an unestablished fact necessary 
to substantiate the claim of service connection for the 
residuals of an injury to the veteran's left side.


CONCLUSIONS OF LAW

1.  The February 2000 decision of the Board, which denied 
service connection for bilateral shoulder disability, is a 
final decision.  38 U.S.C.A. § 7104 (West 1991); 38 C.F.R. 
§ 20.1100 (1999); currently 38 U.S.C.A. § 7104 (West 2002); 
38 C.F.R. § 20.1100 (2007).  

2.  The evidence received since the February 2000 Board 
decision, which denied service connection for bilateral 
shoulder disability, is not new and material and the claim 
for service connection for bilateral shoulder disability is 
not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2007). 

3.  The February 2000 decision of the Board, which denied 
service connection for a right knee disability, is a final 
decision.  38 U.S.C.A. § 7104 (West 1991); 38 C.F.R. 
§ 20.1100 (1999); currently 38 U.S.C.A. § 7104 (West 2002); 
38 C.F.R. § 20.1100 (2007).  

4.  The evidence received since the February 2000 Board 
decision, which denied service connection for a right knee 
disability, is not new and material and the claim for service 
connection for a right knee disability is not reopened.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2007). 

5.  The February 2000 decision of the Board, which denied 
service connection for a right elbow disability, is a final 
decision.  38 U.S.C.A. § 7104 (West 1991); 38 C.F.R. 
§ 20.1100 (1999); currently 38 U.S.C.A. § 7104 (West 2002); 
38 C.F.R. § 20.1100 (2007).  

6.  The evidence received since the February 2000 Board 
decision, which denied service connection for a right elbow 
disability, is not new and material and the claim for service 
connection for a right elbow disability is not reopened.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2007). 

7.  The February 2000 decision of the Board, which denied 
service connection for a disability of the right hands and 
fingers, is a final decision.  38 U.S.C.A. § 7104 (West 
1991); 38 C.F.R. § 20.1100 (1999); currently 38 U.S.C.A. 
§ 7104 (West 2002); 38 C.F.R. § 20.1100 (2007).  

8.  The evidence received since the February 2000 Board 
decision, which denied service connection for a disability of 
the right hands and fingers, is not new and material and the 
claim for service connection for a disability of the right 
hands and fingers is not reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2007). 

9.  The January 1998 decision of the RO, which denied service 
connection for lupus erythematosus, is final.  38 U.S.C.A. 
§ 7105 (West 1991); 38 C.F.R. § 3.104, 20.302, 20.1103 
(1997); currently 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§ 3.104, 20.302, 20.1103 (2007).  

10.  The evidence received since the January 1998 RO 
decision, which denied service connection for lupus 
erythematosus, is not new and material and the claim for 
service connection for lupus erythematosus is not reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2007). 

11.  The January 1998 decision of the RO, which denied 
service connection for generalized degenerative arthritis, is 
final.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 3.104, 
20.302, 20.1103 (1997); currently 38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. § 3.104, 20.302, 20.1103 (2007).  

12.  The evidence received since the January 1998 RO 
decision, which denied service connection for generalized 
degenerative arthritis, is not new and material and the claim 
for service connection for generalized degenerative arthritis 
is not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2007). 

13.  The January 1998 decision of the RO, which denied 
service connection for hypertension, is final.  38 U.S.C.A. 
§ 7105 (West 1991); 38 C.F.R. § 3.104, 20.302, 20.1103 
(1997); currently 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§ 3.104, 20.302, 20.1103 (2007).  

14.  The evidence received since the January 1998 RO 
decision, which denied service connection for hypertension, 
is not new and material and the claim for service connection 
for hypertension is not reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2007). 

15.  The January 1998 decision of the RO, which denied 
service connection for Sjogren's disease, is final.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 3.104, 20.302, 
20.1103 (1997); currently 38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. § 3.104, 20.302, 20.1103 (2007).  

16.  The evidence received since the January 1998 RO 
decision, which denied service connection for Sjogren's 
disease, is not new and material and the claim for service 
connection for Sjogren's disease is not reopened.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2007). 

17.  The January 1998 decision of the RO, which denied 
service connection for a stomach disability, is final.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 3.104, 20.302, 
20.1103 (1997); currently 38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. § 3.104, 20.302, 20.1103 (2007).  

18.  The evidence received since the January 1998 RO 
decision, which denied service connection for a stomach 
disability, is not new and material and the claim for service 
connection for a stomach disability is not reopened.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2007). 

19.  The January 1998 decision of the RO, which denied 
service connection for a prostate disability, is final.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 3.104, 20.302, 
20.1103 (1997); currently 38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. § 3.104, 20.302, 20.1103 (2007).  

20.  The evidence received since the January 1998 RO 
decision, which denied service connection for a prostate 
disability, is not new and material and the claim for service 
connection for a prostate disability is not reopened.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2007). 

21.  The February 2000 decision of the Board, which denied 
service connection for the residuals of a fractured right 
forefinger, is a final decision.  38 U.S.C.A. § 7104 (West 
1991); 38 C.F.R. § 20.1100 (1999); currently 38 U.S.C.A. 
§ 7104 (West 2002); 38 C.F.R. § 20.1100 (2007).  

22.  The evidence received since the February 2000 Board 
decision, which denied service connection for the residuals 
of a fractured right forefinger, is not new and material and 
the claim for service connection for the residuals of a 
fractured right forefinger is not reopened.  38 U.S.C.A. § 
5108 (West 2002); 38 C.F.R. § 3.156(a) (2007). 

23.  The February 2000 decision of the Board, which denied 
service connection for the residuals of an injury to the 
veteran's left side is a final decision.  38 U.S.C.A. § 7104 
(West 1991); 38 C.F.R. § 20.1100 (1999); currently 
38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1100 (2007).  
.

24.  The evidence received since the February 2000 Board 
decision, which denied service connection for the residuals 
of an injury to the veteran's left side, is not new and 
material and the claim for service connection for the 
residuals of an injury to the veteran's left side is not 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In correspondence dated January 2004, May 2007, and July 
2007, the RO satisfied its duty to notify the veteran under 
38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) 
(2007).  Specifically, the RO notified the veteran of: 
information and evidence necessary to substantiate his 
claims; information and evidence that VA would seek to 
provide; and information and evidence that the veteran was 
expected to provide.  The veteran was instructed to submit 
any evidence in his possession that pertained to his claim.

The veteran was provided with several different letters 
regarding the VCAA at different times, and the veteran was 
able to participate effectively in the processing of his 
claim.  There is no indication in the record or reason to 
believe that the ultimate decision of the originating agency 
on the merits of the claim would have been different had 
complete VCAA notice been provided at an earlier time.

Under Kent v. Nicholson, 20 Vet. App. 1 (2006), the veteran 
must be apprised as to the requirements both as to the 
underlying service connection claim and as to the definitions 
of new and material evidence.  Kent further requires that the 
notice inform the veteran as to the basis for the prior final 
denial and as to what evidence would be necessary to 
substantiate the claim.  In the present case, a July 2007 
letter satisfied the requirements under Kent.  

VA has done everything reasonably possible to assist the 
veteran with respect to his claim for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2007).  VA and private medical records have been associated 
with the claims file.  All identified and available treatment 
records have been secured.  The duties to notify and assist 
have been met.

The Board notes that the veteran's service medical records 
are missing, and possibly destroyed.  Although efforts have 
been made by VA to obtain the veteran's complete service 
medical records, the National Personnel Records Center 
(NPRC), in response to VA requests, reported that the records 
may have been destroyed in the 1973 NPRC fire.  NPRC could 
not confirm the existence of such records; only the fact that 
if they had been stored at the Records Center, they would 
have been stored in an area damaged by the fire.  Under the 
circumstances, VA has a heightened duty to explain its 
findings and conclusions and to consider carefully the 
benefit-of-the-doubt rule.  O'Hare v. Derwinski, 1 Vet. App. 
365, 367 (1991).  The Board's analysis of this veteran's 
claim was undertaken with this duty in mind.

Historically, the Board notes that some of the veteran's 
claims of entitlement to service connection were last finally 
denied in a February 2000 Board decision, and some were last 
finally denied in a January 1998 RO decision.  The veteran's 
claims were previously denied not because there was no 
evidence that the veteran had these disabilities, but because 
the evidence of record did not show that the veteran had 
these disabilities in service, or for many years after 
service, and no medical evidence had been presented linking 
these disabilities to the veteran's service.

As to the issues of service connection for lupus, generalized 
degenerative arthritis, hypertension, Sjogren's disease, a 
stomach disability and a prostate disability, these issues 
were previously decided in a January 1998 RO decision.  While 
the veteran initiated an appeal of these decisions, he 
indicated in an RO hearing in April 1999 that he no longer 
wished to pursue an appeal of these decisions.  The January 
1998 rating action is final.  38 U.S.C.A. § 7105 (West 1991); 
38 C.F.R. § 3.104, 20.302, 20.1103 (1997); currently 
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.104, 20.302, 
20.1103 (2007).  

As to the issues of service connection for bilateral shoulder 
disability, a right knee disability, a right elbow 
disability, a disability of the right hand and fingers, the 
residuals of a fractured right forefinger, and the residuals 
of an injury to the veteran's left side, these issues were 
previously finally decided in a February 2000 Board decision.  
A motion for reconsideration was denied by the Board in May 
2000, and an appeal by the veteran to the Court was dismissed 
in October 2001.  The February 2000 Board decision is final.  
38 U.S.C.A. § 7104 (West 1991); 38 C.F.R. § 20.1100 (1999); 
currently 38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1100 
(2007).  

Since these decisions are final, the veteran's current claims 
of service connection may be considered on the merits only if 
new and material evidence has been received since the time of 
the prior adjudication.  See 38 U.S.C.A. §§ 5108, 7104 (West 
2002); 38 C.F.R. § 3.156; Barnett v. Brown, 83 F.3d 1380, 
1383 (Fed. Cir. 1996).

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, when by itself or when considered with the 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2007).  In determining whether evidence is 
new and material, the credibility of the new evidence is to 
be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).

The Court has clarified that, with respect to the issue of 
materiality, the newly presented evidence need not be 
probative of all the elements required to award the claim.  
Evans v. Brown, 9 Vet. App. 273 (1996).  However, it is the 
specified bases for the final disallowance that must be 
considered in determining whether the newly submitted 
evidence is probative.  Id.  Such evidence must tend to prove 
the merits of the claim as to each essential element that was 
a specified basis for that last final disallowance of the 
claim.  Id.

Taking into account all relevant evidence, the Board finds 
that new and material evidence has not been submitted 
sufficient to reopen any of the veteran's claims.

The Board notes that the veteran was previously denied 
service connection for these disabilities, not because there 
was no evidence that the veteran had them, but because there 
was no medical evidence of record linking these disabilities 
to service. 

In this regard, the newly submitted evidence, consisting of 
VA and private medical treatment records, continues to show 
that the veteran has these disabilities, and continues to 
undergo treatment for them, but none of this new evidence 
links any of the veteran's disabilities to service.  The 
newly submitted medical evidence also does not show that the 
veteran was diagnosed with any of these disabilities any 
earlier than the 1990s, over 35 years after the veteran's 
separation from service.

The Board recognizes a September 2000 letter from a private 
physician, who indicates that the veteran has been seen by 
him for numerous problems, and that by history, these medical 
conditions began secondary to accidents while in the 
military.  However, even presuming this credible, this 
statement is not a medical opinion as to etiology, but a 
report of the physician as to what the veteran told him 
regarding the onset of pertinent disability is not probative.  
The Court has held that bare transcription of lay history 
unenhanced by any additional medical comment by the examiner, 
is not competent medical evidence.  LeShore v. Brown, 8 Vet. 
App. 406 (1995).  

While the statements and testimony by the veteran and his 
wife are new, they are essentially duplicative of her 
previous statements and hearing testimony, and are therefore 
not material.

Therefore, as the veteran was previously denied service 
connection for these disabilities because there was no 
medical evidence of record which indicated they were related 
to service, and as no new evidence has been presented as to 
the etiology of these disabilities, the Board finds that new 
and material evidence has not been submitted sufficient to 
reopen the veteran's claims of entitlement to service 
connection.


ORDER

New and material evidence not having been submitted, the 
veteran's application to reopen his claim of entitlement to 
service connection for bilateral shoulder disability is 
denied.

New and material evidence not having been submitted, the 
veteran's application to reopen his claim of entitlement to 
service connection for a right knee disability is denied.

New and material evidence not having been submitted, the 
veteran's application to reopen his claim of entitlement to 
service connection for a right elbow disability is denied.

New and material evidence not having been submitted, the 
veteran's application to reopen his claim of entitlement to 
service connection for a disability of the right hand and 
fingers is denied.

New and material evidence not having been submitted, the 
veteran's application to reopen his claim of entitlement to 
service connection for lupus erythematosus is denied.

New and material evidence not having been submitted, the 
veteran's application to reopen his claim of entitlement to 
service connection for generalized degenerative arthritis is 
denied.

New and material evidence not having been submitted, the 
veteran's application to reopen his claim of entitlement to 
service connection for hypertension is denied.

New and material evidence not having been submitted, the 
veteran's application to reopen his claim of entitlement to 
service connection for Sjogren's disease is denied.

New and material evidence not having been submitted, the 
veteran's application to reopen his claim of entitlement to 
service connection for a stomach disability is denied.

New and material evidence not having been submitted, the 
veteran's application to reopen his claim of entitlement to 
service connection for a prostate disability is denied.

New and material evidence not having been submitted, the 
veteran's application to reopen his claim of entitlement to 
service connection for the residuals of a fractured right 
forefinger is denied.

New and material evidence not having been submitted, the 
veteran's application to reopen his claim of entitlement to 
service connection for the residuals of an injury to the 
veteran's left side is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


